Opinion,
Mr. Justice Green:
The only question in this case is as to the sufficiency of the notice of assessments. A notice in proper form was published about seven times in nine different newspapers, covering the territory within which the defendant’s policies were issued, and two of the newspapers were published within two miles of the building burned. There were also hand-bills posted in neighborhoods where there were policies. The charter of the company directs that the managers of the company, when they make an assessment, shall “publish the same,” and that the members shall “within sixty days after such publication” pay their assessments, “ and in default thereof shall be proceeded against according to the provisions of this act.” The seventh section of the act provides the method of procedure in case of default, and concludes thus: “ public notice of this clause to be given when advertising an assessment made and how the same will be collected.” It will be seen that the notice to be given is to be a “ public notice,” and it is described in the act as “ advertising an assessment.” We think it quite plain that notice by advertisement in a newspaper is the kind of notice required by the charter to be given. That kind of notice was abundantly given all over the region of country in which the plaintiffs barn was situated. There is no requirement that a notice shall be served upon each individual member every time an assessment was levied, nor was a notice by mail prescribed.. The notice was to be public, which is distinguished from pri*563vate, and, in so far, the provisions of the Law were complied with. Not actual notice but notice by publication is the kind of notice directed by the law.
The case of Lincoln v. Wright, 23 Pa. 76, has no application, it simply decides that a statement of the occurrence of a fact in a newspaper as a matter of news is not notice in the legal sense to anybody. In the case of Sinking Springs Ins. Co. v. Hoff, 2 W. N. 41, the question whether publication in a newspaper alone of an assessment upon the premium notes of the members was sufficient, was not decided and was so expressly stated. It was only decided that the forfeiture of the policy by the directors was premature, and that notice of the forfeiture by publication in a newspaper was not actual notice. There was a provision in the charter for forfeiture for non-payment of assessments, but there was no provision for giving notice of the forfeiture to members. There was therefore nothing which dispensed with the necessity for actual notice. The charter of the defendant, in the present case, contains a provision in regard to the forfeiture, or suspension, rather, of the policies of delinquent members, which is not contained in the charter of Sinking Springs Company. It is found in the seventh section, and is in these words: “And if any member shall refuse or neglect to pay his, her or their respective tax or assessment for the space of sixty days from the time public notice is given of the time and place of the payment of the same, his, her or their insurance shall be suspended,” etc. It will be seen that the suspension of the policy follows non-payment by force of the law, and without any act of the directors as in the Sinking Springs Case. It is therefore only necessary to know whether the default for sixty days has transpired from the time the “public notice ” of the time and place of the payment of the assessment was given. As this default had very largely exceeded the sixty days, the suspension of the policy followed by force of the charter.
There was no actual payment of the assessments after the fire, which was received by the company. The money was sent to the secretary who replied that when he heard from the attorney of the company he would more fully answer the letter of the plaintiff’s treasurer. The money was never paid to the company and was not even accepted by the secretary. He died *564soon after and the money and letter of the plaintiff’s treasurer were found among his papers after his death.
Judgment affirmed.